



Exhibit 10.1


AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) by and between
Employers Holdings, Inc., a Nevada corporation (the “Company”), and Michael S.
Paquette (the “Employee”), is made as of October 30, 2017, and is effective
January 1, 2018.


WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement effective as of January 1, 2017 (the “Agreement”);


WHEREAS, Appendix A: Relocation Benefit (“Appendix A”) to the Employment
Agreement provides that the Employee would be entitled to reimbursement for an
expense described therein only if the expense were incurred before December 31,
2017; and


WHEREAS, the parties agree to extend this expiration date until December 31,
2018.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:


“Appendix A is hereby amended so that the sentence following the eleventh bullet
is amended and restated in its entirety to read as follows: “All relocation
expenses must be incurred before December 31, 2018.”


Except as modified by this Amendment, the Agreement, including the Appendix, is
hereby confirmed in all respects.


IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date and the year first written above.


COMPANY




__________________________________________
By: Douglas D. Dirks
Title: Chief Executive Officer




EMPLOYEE
                


_________________________________________
Michael S. Paquette





